Citation Nr: 0432520	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  96-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  The veteran responded by filing a 
December 1993 Notice of Disagreement, and was sent a November 
1994 Statement of the Case.  He then filed a December 1994 VA 
Form 9, perfecting his appeal of this issue.  

In a September 2002 decision, the Board found the veteran had 
submitted new and material evidence, and reopened his claim 
for service connection for a psychiatric disability.  The 
claim was then remanded to the RO for additional development 
and consideration on the merits.  It was again remanded by 
the Board to the RO in May 2003 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a psychiatric 
disability, to include post traumatic stress disorder.  
Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  When this claim was presented 
to the Board in May 2003, it was remanded to the RO for 
additional development, including obtaining a detailed 
stressor statement from the veteran, submission of his 
stressors to the U.S. Armed Services Center for Research of 
Unit Records, and a possible VA psychiatric evaluation.  
However, only the request to the veteran for a more detailed 
stressor statement was accomplished by the RO.  The RO also 
failed to obtain translation of the veteran's December 2002 
statement which, as the Board noted in May 2003, was written 
entirely in Spanish.  As a result, the Board has no choice 
but to again remand this appeal to ensure compliance with its 
prior remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that the Board errs as a matter of law when 
if fails to ensure compliance with a prior remand order).  

In reviewing the record, the Board observes the veteran 
served as a cannoneer with Battery B, 5th Battalion, 4th 
Artillery.  He also was in Quang Tri region from August to 
October 1969, according to a 1988 Agent Orange exposure 
questionnaire.  A review of Vietnam Order of Battle, by 
Shelby L. Stanton (U.S. News Books 1991) confirms the 5th 
Battalion, 4th Artillery was in that region at that time.  
This information is sufficiently specific to be sent to U.S. 
Armed Services Center for Research of Unit Records for 
verification.  The Board also notes the veteran was treated 
for a deliberate overdose of medication in May 1968; this 
incident should also be reviewed by a medical examiner as a 
possible indication of the onset of a psychiatric disability 
during military service.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.  The RO should request any morning 
reports, casualty listings, unit records, 
and related documents for Battery B, 5th 
Battalion, 4th Artillery, for the period from 
August 1969 to October 1969 from the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197.  See VA 
MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  They should be requested to provide 
any information to show whether the veteran 
was engaged in combat with the enemy and to 
corroborate the veteran's alleged stressors.  
The veteran's DD-214 and related service 
personnel records should be submitted with 
the RO's request.  

2.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the nature 
of the specific stressor or stressors.  In 
so doing, the RO must make a specific 
finding as to whether the appellant ". . . 
engaged in combat with the enemy."  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the record.

3.  Thereafter, the RO should arrange for 
the veteran to receive a VA psychiatric 
examination.  The RO must specify for the 
examiner the stressor or stressors that the 
RO has determined are established by the 
record.  The examiner must be instructed 
that only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  However, the examiner should also 
review the claims file, including the 
veteran's service medical records.  The 
examiner's attention is directed to the 
veteran's May 1968 treatment for a 
medication overdose (found in the service 
medical records and marked with a yellow 
post-it note labeled "May 1968 psych tx").  
The examination report should include a 
detailed account of all pathology found to 
be present.  If the examiner determines that 
the veteran has any psychiatric disorder in 
addition to post traumatic stress disorder, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each disorder.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  

If a diagnosis of post traumatic stress 
disorder is appropriate, the examiner should 
specify whether each alleged stressor found 
to be established for the record by the RO 
was sufficient to produce post traumatic 
stress disorder; whether the remaining 
diagnostic criteria to support the diagnosis 
of post traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found to 
be established for the record by the RO and 
found to be sufficient to produce post 
traumatic stress disorder by the examiner.

If there are different psychiatric disorders 
other than post traumatic stress disorder, 
the examiner should, if possible, reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology cannot 
be disassociated from one disorder or 
another, it should so be specified.  For any 
psychiatric disability diagnosed by the 
examiner, the RO should specify whether it 
is likely, as likely as not, or unlikely 
that such a disability had its onset during 
military service, or within a year 
thereafter.  (The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.)  

The report of the examination should include 
a complete rationale for all opinions 
expressed. All necessary studies or tests 
including psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related post 
traumatic stress disorder, are to be 
accomplished.  The examiner should assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. 1994).  The entire 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
examiner.

4.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time she has in which to 
submit additional evidence.  

5.  Thereafter, the RO should again 
consider the veteran's pending claim for 
service connection for a psychiatric 
disability, to include post traumatic 
stress disorder, in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




